

115 HRES 1029 IH: Reaffirming the United States-Australia diplomatic, security, and economic relationship.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1029IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Gallagher (for himself, Mr. Courtney, Mr. Fitzpatrick, Mr. Gallego, Mrs. Hartzler, Mr. Kilmer, Ms. Stefanik, Mr. Brady of Pennsylvania, Mr. Castro of Texas, Mr. Ryan of Ohio, and Ms. Lofgren) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the United States-Australia diplomatic, security, and economic relationship.
	
 Whereas United States and Australian troops first fought together in and won the Battle of Hamel on the Western Front in France on July 4, 1918, under the command of Australian General John Monash;
 Whereas the hard fought victory achieved by the combined forces at Hamel helped turn the tide of World War I;
 Whereas Australia has fought together with the United States in every major conflict since 1918; Whereas more than 100,000 Australian service members have given the ultimate sacrifice alongside their brothers and sisters in arms from the United States;
 Whereas the United States and Australia officially established bilateral diplomatic relations on January 8, 1940;
 Whereas the United States and Australia formalized their security alliance with the signing of the Australia, New Zealand, United States Security Treaty, done at San Francisco September 1, 1951 (commonly known as the ANZUS Treaty);
 Whereas the ANZUS Treaty was invoked the first and only time in response to the terrorist attacks on the United States on September 11, 2001;
 Whereas the United States and Australia share information essential for security and defense through the Five Eyes intelligence alliance;
 Whereas the Force Posture Agreement between the Government of Australia and the Government of the United States of America, done at Sydney August 12, 2014, enables closer security and defense cooperation between the 2 allies;
 Whereas the United States and Australia conduct diverse joint military exercises and training to enhance capabilities throughout the world, and Australia hosts United States Marines at bases in its Northern Territory;
 Whereas the United States and Australia work closely in a number of international fora, including the Group of Twenty (G–20);
 Whereas the Australia-United States Free Trade Agreement, done at Washington May 18, 2004, came into effect on January 1, 2005;
 Whereas the United States and Australia conduct $65,000,000,000 in 2-way trade and have an investment relationship valued at $1,100,000,000,000; and
 Whereas July 4, 2018, marked the 100-year anniversary of the Battle of Hamel and the first 100 years of Mateship between the United States and Australia: Now therefore, be it
		
	
 That the House of Representatives— (1)reaffirms the strong military alliance relationship between the United States and Australia; and
 (2)supports continued diplomatic, security, and economic cooperation between the United States and Australia.
			